Stuart, J.
This cause came to the Circuit Court on appeal from the board of commissioners oí Johnson county.
The record gives us no very clear idea of the history of the case in the Circuit Court. It briefly states that the parties appeared by their attorneys, and that the appellee moved to dismiss the appeal; that the Court sustained the motion, and the appeal was accordingly dismissed. The record proceeds, “to which opinion the appellant, by his attorney, at the time excepted, and prayed his bill of exceptions to be signed and sealed, which is done.” But there is no bill of exceptions in the record. The above is all. that the record discloses of the proceedings in the Circuit Court.
The argument discloses that the appeal was dismissed because^ the auditor of Johnson county did not file the papers within twenty days after the appeal was taken. But there is clearly no such question before this Court. The proceedings were had under the old practice. To entitle the party to a review here of the question he argues in his brief, he should have shown, by bill of exceptions, that this same question had been presented and passed upon in the Court below.
As the record stands, we must presume in favor of the action of the Court that the dismissal was correct.
Per Curiam.
The judgment is affirmed with costs.